Exhibit 10.18

EXECUTION VERSION

TELEMATICS SERVICES AGREEMENT

DATED AS OF

OCTOBER 31, 2007

BY AND BETWEEN

HUGHES TELEMATICS, INC.

AND

MERCEDES-BENZ USA, LLC

 

 

 

 

“***” denotes language for which HUGHES Telematics, Inc. will request
confidential treatment pursuant to the rules and regulations of the Securities
Act of 1933, as amended.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

   DEFINITIONS    1   

(a)    Defined Terms

   1   

(b)    Other Definitional Matters

   9

2.

   TELEMATICS SERVICES    10   

(a)    Start of PASS Services and MBTA Services

   10   

(b)    [Reserved]

   10   

(c)    Provision of the PASS Services and the MBTA Services to Enabled Vehicles
and LCT Enabled Vehicles

   10   

(d)    Standards for the PASS Services and the MBTA Services

   10   

(e)    [Reserved]

   10   

(f)     Commencement

   10   

(g)    ***

   10   

(h)    Approved Additional Services

   11   

(i)     Exclusivity

   12   

(j)     ***

   14   

(k)    HTI Activities Other Than With Respect to MCG Vehicles and LCT Enabled
Vehicles

   14   

(l)     Delay

   14   

(m)   ***

   14

3.

   SUBSCRIPTIONS    14   

(a)    Subscriber Communication and Agreements

   14   

(b)    Billing

   14   

(c)    ***

   14   

(d)    Prices for the PASS Services and the MBTA Services for Second and
Subsequent Years

   14   

(e)    Subscriber Relationship

   15   

(f)     Telematics Packages

   15

4.

   HTI TELEMATICS COMMUNICATORS    15   

(a)    ***

   15   

(b)    Purchase and Sale of HTI Telematics Communicators

   15

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   

(c)    ***

   15   

(d)    Sourcing and Development Strategy; Approved Suppliers

   15   

(e)    Technical Specifications

   16   

(f)     Planned MCG Vehicle Installation Schedule

   16   

(g)    Warranty and Warranty Repairs; Service or Recall Campaigns

   16   

(h)    Product Documentation

   16

5.

   RESERVED    17

6.

   RESERVED    17

7.

   TESTING PROTOCOLS AND ACCEPTANCE    17   

(a)    Testing Protocols

   17   

(b)    ***

   17   

(c)    Testing for Vehicles

   17

8.

   OTHER TELEMATICS SERVICES    17

9.

   ***    18

10.

   VEHICLE AND SUBSCRIBER DATA    18   

(a)    ***

   18   

(b)    ***

   18   

(c)    Subscriber Consents

   18   

(d)    ***

   18   

(e)    Data Security

   18   

(f)     Privacy Contact Points

   18   

(g)    Survival of Rights to Use Vehicle and Subscriber Data and Supplemental
Uses

   18

11.

   MARKETING    19   

(a)    Marketing Plan

   19   

(b)    Subscriber Agreements

   20

12.

   ON-SITE ENGINEERING STAFFING, ACCESS TO DAIMLER PREMISES AND USE OF DAIMLER
VEHICLES    21   

(a)    Compliance with MBUSA Rules and Policies

   21

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   

(b)    Access to MBUSA Personnel and Use of MCG Vehicles and LCT Enabled
Vehicles

   21   

(c)    ***

   21

13.

   HTI MILESTONE REQUIREMENTS    21   

(a)    Milestone Requirements

   21   

(b)    Required Notification

   21   

(c)    Cure

   21

14.

   INTELLECTUAL PROPERTY    22   

(a)    Ownership of Prior Developed and Contributed Intellectual Property

   22   

(b)    ***

   22   

(c)    ***

   22   

(d)    ***

   22   

(e)    ***

   22   

(f)     ***

   22   

(g)    ***

   22   

(h)    ***

   22   

(i)     ***

   22

15.

   INDEMNIFICATION    22   

(a)    ***

   22   

(b)    General Indemnification

   22   

(c)    Indemnification Procedure

   23   

(d)    Survival. The indemnity obligation under this Section 15 will survive the
termination or expiration of this Agreement

   24   

(e)    Purchase Order Indemnity

   24   

(f)     Applicability of Indemnification Procedures

   24

16.

   CONFIDENTIALITY    24   

(a)    Confidential Information

   24   

(b)    Nondisclosure Obligations

   24   

(c)    Discontinuation of Use of Confidential Information Upon Termination

   24

17.

   TAXES    25

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

18.

   TELECOM CONNECTIVITY MANAGEMENT    25

19.

   OWNERSHIP AND USE OF TRADEMARKS    25

20.

   AUDIT RIGHTS    25   

(a)    Audit Rights for MBUSA

   25   

(b)    Maintenance of Records

   26

21.

   EXECUTIVE STEERING & OPERATING COMMITTEES    26   

(a)    Executive Steering Committee

   26   

(b)    Operating Committee

   26   

(c)    Procedures

   26   

(d)    Scope of Duties

   27

22.

   LEGAL COMPLIANCE    27

23.

   REPRESENTATIONS AND WARRANTIES    27   

(a)    Corporate Representations and Warranties

   27   

(b)    HTI Representations and Warranties

   27

24.

   REQUIRED INSURANCE    27

25.

   TERM    28

26.

   TERMINATION OF AGREEMENT    28   

(a)    Right to Terminate

   28   

(b)    Change in Control Event

   28   

(c)    Right to Continue Agreement

   28

27.

   EFFECT OF TERMINATION ON SUBSCRIBER AGREEMENTS; CONTINUED PROVISION OF
SERVICES; TRANSITION SERVICES; SURVIVAL    29

28.

   DISPUTE RESOLUTION    30   

(a)    Informal Dispute Resolution

   30   

(b)    Jurisdiction and Venue

   30   

(c)    Injunctive Relief

   30   

(d)    ***

   30

29.

   NOTICES    30

30.

   ASSIGNMENT AND SUBCONTRACTING    31

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

31.

   AMENDMENTS    32

32.

   WAIVERS    32

33.

   EXPENSES    32

34.

   GOVERNING LAW    32

35.

   FURTHER ASSURANCES    32

36.

   NONSOLICITATION    32

37.

   FORCE MAJEURE    33   

(a)    Force Majeure Event

   33   

(b)    Notice Obligation

   33   

(c)    Mitigation; Termination Rights

   33

38.

   RELATIONSHIP    33

39.

   SEVERABILITY    33

40.

   NO INFERENCE AGAINST DRAFTER    34

41.

   NO THIRD PARTY BENEFICIARIES    34

42.

   HEADINGS    34

43.

   COUNTERPARTS    34

44.

   ENTIRE AGREEMENT    34

45.

   GOOD FAITH    34

46.

   ***    34

47.

   RESOLUTION OF CONFLICTS AMONG DOCUMENTS    34

 

-v-



--------------------------------------------------------------------------------

LIST OF EXHIBITS

***

 

-vi-



--------------------------------------------------------------------------------

EXECUTION VERSION

TELEMATICS SERVICES AGREEMENT

This Telematics Services Agreement (“Agreement”) is made effective as of
October 31, 2007 (the “Effective Date”) by and between Hughes Telematics Inc., a
Delaware corporation with a principal address at 41 Perimeter Center East, Suite
400, Atlanta, Georgia 30346 (“HTI”) and Mercedes-Benz USA, LLC, a Delaware
limited liability company with a principal address at One Mercedes Drive,
Montvale, New Jersey 07645 (“MBUSA”).

RECITALS

(A) HTI is in the business of, among other things, providing telematics
equipment and services.

(B) MBUSA is in the business of, among other things, manufacturing (by and
through its Affiliates), distributing, marketing and selling automobiles
throughout the United States of America and Puerto Rico.

(C) HTI desires to provide certain telematics services for MCG Vehicles and LCT
Enabled Vehicles (each as defined below) that have factory-installed equipment
capable of receiving those services.

(D) MBUSA through its vehicle manufacturing Affiliates is willing to
factory-install equipment capable of receiving those telematics services in MCG
Vehicles, and to let HTI deliver those services to MCG Vehicles and LCT Enabled
Vehicles, on the terms and conditions set forth in this Agreement.

AGREEMENT

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, HTI and MBUSA hereby agree as follows:

 

  1. DEFINITIONS

(a) Defined Terms. In addition to the terms defined elsewhere in this Agreement,
the defined terms set forth below and used in this Agreement will have the
meanings set forth below. The definitions in this Agreement apply equally to the
singular and plural forms of the defined terms.

“AAA” means the American Arbitration Association.

“Additional Excluded Telematics Agreement” has the meaning set forth in
Section 2(i)(iii) of this Agreement.



--------------------------------------------------------------------------------

“Additional Service” means any telematics service, other than the PASS Services
and the MBTA Services, that (i) consists (or would upon the initiation thereof
consist) of *** and (ii) is (or would upon the initiation thereof be) provided
using an Embedded Cellular Technology Device installed as original equipment by
MBUSA through its vehicle manufacturing Affiliates.

“Affiliate” of a Person means a Person that directly or indirectly through one
or more intermediaries, controls, or is controlled by, or is under common
control with, such Person. As used in this definition, the term “control,”
including the correlative terms “controlling,” “controlled by” and “under common
control with,” means the possession, directly or indirectly, of the power to
direct or cause the direction of management or policies (whether through
ownership of securities or any partnership or other ownership interest, by
contract or otherwise) of a Person.

“Agreement” means this agreement, including all exhibits attached hereto, as
such agreement may be amended, supplemented, restated or otherwise modified from
time to time in accordance with the terms hereof.

“Ancillary Fees” means any and all fees or costs assessed by any Governmental
Entity, including pass-throughs of taxes or other charges imposed by such
Governmental Entities (including Surcharges), that are charged by HTI to a
Subscriber, in each case, in a manner consistent with the practices of other
telematics services providers or telecommunications companies, other than
through the inclusion of such costs in the applicable Subscription Fee.

“Approved Additional Service” means those Additional Services which HTI is
permitted or selected to provide in the manner set forth in Sections 2(h)(i)
through 2(h)(iii).

“Approved Other Telematics Service” has the meaning set forth in Section 8 of
this Agreement.

“Approved WiMax Service” means those WiMax Services, which HTI is permitted or
selected to provide in the manner set forth in Sections 2(h)(i) through
2(h)(iii).

“ATX” means ATX Technologies, Inc., a Texas corporation.

“ATX Telematics Services Agreement” has the meaning set forth in Exhibit O.

“Authorized Manufacturer” means a manufacturer approved by MBUSA or its
Affiliate to manufacture HTI Telematics Communicators for installation in MCG
Vehicles.

“Authorized Supplier” means, for any component (including the HTI Telematics
Communicator) to be installed in an MCG Vehicle, a supplier approved by MBUSA or
its Affiliate with respect to the applicable component. For the avoidance of
doubt, Hughes Network Systems, LLC, a Delaware limited liability company, is
hereby deemed to be an Authorized Supplier of HTI with respect to the HTI
Telematics Communicators, provided, however, that any entities which Hughes
Network Systems, LLC acquires or to which Hughes Network Systems, LLC
subcontracts shall not be deemed to be Authorized Suppliers without MBUSA’s
prior written approval in each instance, which approval shall not be
unreasonably withheld, conditioned or delayed.

 

2



--------------------------------------------------------------------------------

“Base Warranty” has the meaning set forth in Section 4(c) of this Agreement.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in New York City, New York are authorized or regulated to close.

“CDMA” means Code Division Multiple Access.

“Change in Control Event” means any event or sequence of events that results in
an *** not an Affiliate of DAG acquiring either (x) more than *** of the
outstanding capital stock of HTI on a fully diluted basis or (y) securities
representing more than *** of the voting power of HTI.

“Commencement Date” means ***.

“Confidential Information” has the meaning set forth in Section 16(a) of this
Agreement.

“Current Subscriber” means a Subscriber who, as of any relevant point in time,
has a then-current subscription for any Telematics Service or any Approved Other
Telematics Service in each case which service is provided by HTI.

“DAG” means Daimler AG, a German stock corporation.

***

“Dealer” means any dealer or dealer group authorized by MBUSA that markets,
sells or leases any new or pre-owned MCG Vehicle or LCT Enabled Vehicle.

“Deposit” has the meaning set forth in Section 14(e) of this Agreement.

“Dispute” has the meaning set forth in Section 28(a) of this Agreement.

“DSRC” means Dedicated Short Range Communications.

“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.

“Embedded Cellular Technology” means transmission and reception via a device
installed as original equipment by MBUSA or its vehicle manufacturing Affiliates
in an MCG Vehicle or an LCT Enabled Vehicle of wireless signals using
communication networks that are based on ***, and shall expressly exclude ***.

 

3



--------------------------------------------------------------------------------

“Embedded Cellular Technology Device” means a device via which transmission and
reception of wireless signals take place using communication networks that are
based on ***, but expressly excluding ***.

“Enabled Vehicle” means any MCG Vehicle which, at the time of such MCG Vehicle’s
production, contains a factory-installed HTI Telematics Communicator or Other
Telematics Communicator. An LCT Enabled Vehicle shall be deemed to be an Enabled
Vehicle in the event that the LCT Communicator installed in such vehicle is
replaced with an HTI Telematics Communicator or an Other Telematics
Communicator.

***

***

“ESD” means Electro Static Discharge.

“Excessive Use Charges” has the meaning set forth in Section 3(c) of this
Agreement.

“Excluded Telematics Agreements and Programs” means the Existing Telematics
Agreements and Programs and any Additional Excluded Telematics Agreements, in
each case, as listed on Exhibit I from time to time.

“Executive Steering Committee” has the meaning set forth in Section 21(a) of
this Agreement.

“Existing Telematics Agreements and Programs” has the meaning set forth in
Section 2(i)(iii) of this Agreement.

“Force Majeure Event” has the meaning set forth in Section 37(a) of this
Agreement.

“Governmental Entity” means any federal, state or local government or any
regulatory body or political subdivision thereof.

“GSM” means Global System for Mobile Communications.

“HNS” means Hughes Network Systems, LLC.

“HTI” has the meaning set forth in the introductory paragraph of this Agreement.

“HTI Europe” has the meaning set forth in Section 4(b).

“HTI Indemnitees” has the meaning set forth in Section 15(a)(ii) of this
Agreement.

“HTI Operational System” means all *** required, in conjunction with the HTI
Telematics Communicators or the Other Telematics Communicators, to create a full
service offering of the Telematics Services and Approved Other Telematics
Services to Subscribers ***.

 

4



--------------------------------------------------------------------------------

“HTI System” includes the HTI Telematics Communicator and the HTI Operational
System.

“HTI Telematics Communicator” means a device capable of receiving the PASS
Services and the MBTA Services within the Territory and provided by HTI through
an Authorized Manufacturer and, at HTI’s option, through one or more Authorized
Suppliers (it being understood that the HTI Telematics Communicators may be
capable of receiving services in addition to the PASS Services and the MBTA
Services).

“Indemnified Party” has the meaning set forth in Section 15(c) of this
Agreement.

“Indemnifying Party” has the meaning set forth in Section 15(c) of this
Agreement.

***

“Intellectual Property” means ***.

“JTP” means ***.

“Law” means any federal, state or local law, statute, code or ordinance, or any
rule or regulation promulgated pursuant thereto.

“LCT Communicator” means the “Low Cost Tele Aid” telematics device of the type
installed as of the Effective Date by MBUSA or its Affiliate for the purpose of
receiving the telematics services ***, or successor devices thereto installed by
MBUSA or its Affiliate.

“LCT Enabled Vehicle” means a vehicle sold or leased by or through MBUSA in the
Territory which is equipped with an LCT Communicator.

“Marks” has the meaning set forth in Section 19 of this Agreement.

“Material Milestone Obligations” means those milestones *** reflected on Exhibit
N to this Agreement.

“MBTA Services” means the telematics services described in Exhibit A-2 to this
Agreement.

“MBUSA” has the meaning set forth in the introductory paragraph of this
Agreement.

“MBUSA Customer Assistance Center” means the call center owned or operated by
MBUSA or its third party agent.

“MBUSA Indemnitees” has the meaning set forth in Section 15(a)(i) of this
Agreement.

 

5



--------------------------------------------------------------------------------

“MBUSA Interface Intellectual Property” has the meaning set forth in
Section 14(a) of this Agreement.

“MBUSA Interface Specifications” means the written specifications (whether in
one document or multiple documents) provided by MBUSA for: (a) the interface
between the HTI Telematics Communicators or Other Telematics Communicators and
the MCG Vehicles, and between the LCT Communicators and the LCT Enabled
Vehicles, including without limitation, data structures, protocols, message
formats and communications matrices, except not including the controller area
network (CAN) protocols; and (b) the means specified by MBUSA by which MCG
Vehicle and LCT Enabled Vehicle diagnostic data will be transmitted by HTI to
MBUSA or DAG and by which configuration and control information will be
transmitted by MBUSA or DAG to HTI, for example, (i) the identification of,
definitions for, and form of, the vehicle diagnostic data elements that are to
be transmitted, (ii) the processing of such diagnostic data prior to
transmission, (iii) the frequencies at which such diagnostic data elements are
to be transmitted, (iv) the message flow and additional information (e.g., tags,
internal case IDs, time stamps, messages) to be included with such diagnostic
data when transmitted, (v) the data exchange mechanisms and data configuration
and control information with regard to diagnostic data, (vi) quality of service
requirements, (vii) security requirements, (viii) the infrastructure for the
data exchange protocol, and (ix) the identification of technologies or
applications to be used to perform such data processing and transmission.

“MBUSA Property” means any software, source code, libraries, specifications,
data, content, documentation, equipment or other materials provided by MBUSA or
its Affiliates to HTI hereunder, and any Intellectual Property relating thereto.

“MBUSA Specifications” means any and all requirements and specifications of
MBUSA or its manufacturing Affiliates (including, without limitation, MBUSA’s
environmental specifications, interface specifications, any other functionality
specifications and including, for avoidance of doubt, the MBUSA Interface
Specifications), which are set forth or referred to in Exhibit G.

***

“MCG” means Mercedes Car Group.

“MCG Vehicle” means a vehicle that is (i) manufactured by or for MBUSA or its
Affiliates during calendar year 2010 or thereafter for sale or lease within the
Territory, and (ii) of a Model Line listed on Exhibit D-1; provided that
vehicles produced prior to the calendar year listed opposite such vehicle’s
Vehicle Model on Exhibit D-1 shall not constitute MCG Vehicles.

“Milestone Requirements” has the meaning set forth in Section 13(a) of this
Agreement.

“Model Line” means any of ***, and any similar class or category of vehicles
added to Exhibit D-2 during the Term.

 

6



--------------------------------------------------------------------------------

“Multiple Cause Action” means a demand, action, cause of action, lawsuit or
claim that alleges loss or damage directly caused by both HTI and MBUSA.

“Non-Disclosure Agreement” means the Confidentiality and Non-Disclosure
Agreement by and between the Parties, dated ***.

“Open Source Code” has the meaning set forth in Section 14(g) of this Agreement.

“Operating Committee” has the meaning set forth in Section 21(b) of this
Agreement.

“Other Telematics Communicators” has the meaning set forth in Section 4(b) of
this Agreement.

“Other Telematics Service” has the meaning set forth in Section 8 of this
Agreement.

“Party” means HTI or MBUSA; and “Parties” means HTI and MBUSA.

“PASS Services” means the personal assistance safety services described in
Exhibit A-1 to this Agreement.

“Person” means any natural person, organization, partnership, limited liability
company, holding company, corporation, other legal entity or Governmental
Entity.

“Personal Information” has the meaning set forth in Exhibit AA.

“Post-Termination Transition Assistance” has the meaning set forth in
Section 27(b) of this Agreement.

“Post-Termination Transition Assistance Period” has the meaning set forth in
Section 27(b) of this Agreement.

“Reasonable Competitiveness” has the meaning set forth in Section 2(d) of this
Agreement.

“Release Condition” has the meaning set forth in Section 14(e) of this
Agreement.

“Separate Intellectual Property” has the meaning set forth in Section 14(a) of
this Agreement.

“Service or Recall Campaign” means a systematic effort by MBUSA or its
Affiliates or Dealers to locate or cause to be accessed by a Dealer an Enabled
Vehicle or an LCT Enabled Vehicle for the purpose of addressing a safety, legal
or other issue that impacts such vehicle.

***

 

7



--------------------------------------------------------------------------------

“Subscriber” means any Person who has subscribed, via a Subscriber Agreement,
for any Telematics Services or any Approved Other Telematics Services, in each
case, for an Enabled Vehicle or an LCT Enabled Vehicle, whether or not such
Person is the original owner or lessee of such Enabled Vehicle or LCT Enabled
Vehicle.

“Subscriber Agreement” means the agreement between HTI and a Subscriber pursuant
to which the Subscriber subscribes for Telematics Services or Approved Other
Telematics Services to be provided by HTI.

“Subscriber Vehicle” means any Enabled Vehicle or LCT Enabled Vehicle owned by,
or leased to, a Current Subscriber.

“Subscription Fee” means the fees (other than Ancillary Fees and Excessive Use
Charges) charged by HTI to a Subscriber for Telematics Services and Approved
Other Telematics Services.

“Supplemental Use” means the use of data for purposes above and beyond the uses
necessary to provide the Telematics Services or Approved Other Telematics
Services which have been subscribed to by each Subscriber, including, without
limitation, the sale or other transfer of such data to third parties for
purposes above and beyond the uses necessary to provide the Telematics Services
or Approved Other Telematics Services which have been subscribed to by each
Subscriber.

“Surcharges” means ***.

“TCU” means the telematics communication unit which is synonymous with the HTI
Telematics Communicator or an Other Telematics Communicator.

“Technical Specifications” has the meaning set forth in Section 4(e) of this
Agreement.

“Telematics Package” means a specific bundle of Telematics Services (and, at
HTI’s option, Approved Other Telematics Services) to be offered to purchasers
and lessees of MCG Vehicles and LCT Enabled Vehicles.

“Telematics Services” means (a) the PASS Services, (b) the MBTA Services,
(c) any Approved Additional Services and Approved WiMax Services and (d) all
related infrastructure and support services as outlined by MBUSA and contained
in the Technical Specifications listed in Exhibit G and in Exhibit B; but shall
not include any service described in clauses (a) through (d) above when used for
testing, demonstration, development or research or for data collection,
recording or transmission in connection with testing, demonstration, development
or research or for any other purpose incidental thereto.

“Term” has the meaning set forth in Section 25 of this Agreement.

“Termination Date,” as used in Section 14(f), has the meaning set forth in
Section 14(f) of this Agreement.

 

8



--------------------------------------------------------------------------------

“Territory” means the fifty (50) states of the United States of America together
with the District of Columbia and Puerto Rico.

“Testing Protocols” has the meaning set forth in Section 7(a) of this Agreement.

“Transition Customers” means ***.

“Transition Services” means the telematics services to be provided by HTI to
Transition Customers, as further described in Exhibit O.

“Transition Services Commencement Date” has the meaning set forth in Exhibit O.

“UWB” means Ultra-WideBand.

“Vehicle and Subscriber Data” means any information regarding an Enabled
Vehicle, an LCT Enabled Vehicle or a Subscriber, which either Party obtains or
derives in connection with this Agreement. ***.

“Vehicle Model” means each model listed on Exhibit D-1 from time to time during
the Term ***.

“Vendor” means a third-party engaged by either HTI or MBUSA for the sole purpose
of providing one or more Telematics Service or Approved Other Telematics Service
(for example, a third-party call center provider).

“Wi-Fi” means Wireless Fidelity.

“WiMax” means wireless connectivity provided by means of the *** family of
standards existing as of the date of this Agreement ***, and any extensions of
such standards approved by such standard’s governing body.

“WiMax Device” means a device via which transmission and reception of wireless
signals take place using communication networks that are based on WiMax.

“WiMax Service” means a telematics service provided using WiMax.

(b) Other Definitional Matters. The words “include” and “including” will be
deemed to be followed by the phrase “without limitation” when such phrase does
not otherwise appear. The terms “herein”, “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision unless specifically stated to apply
to a specific section, paragraph or subdivision. All article, section,
paragraph, clause, exhibit or schedule references not attributed to a particular
document will be references to such parts of this Agreement. All references to
“$” or “dollars” are to the currency of the United States of America, unless
explicitly stated otherwise.

 

9



--------------------------------------------------------------------------------

  2. TELEMATICS SERVICES

(a) Start of PASS Services and MBTA Services. Beginning on the Commencement Date
and continuing during the Term and for such additional time periods as are
provided for in Sections 27(a) or 27(b), HTI will provide the PASS Services and
the MBTA Services to the purchasers and lessees of all MCG Vehicles and LCT
Enabled Vehicles which are equipped with HTI Telematics Communicators, Other
Telematics Communicators or LCT Communicators and for which such purchasers or
lessees have Subscriber Agreements with HTI that are then in effect. The
services that make up the PASS Services are described on the attached Exhibit
A-1. The services that make up the MBTA Services are described on the attached
Exhibit A-2. Exhibits A-1 and A-2 may be amended, supplemented or restated from
time to time by mutual written agreement among the Parties.

(b) [Reserved].

(c) Provision of the PASS Services and the MBTA Services to Enabled Vehicles and
LCT Enabled Vehicles. On and from the Commencement Date and continuing during
the Term and for such additional time periods as are provided for in Sections
27(a) or 27(b), HTI will provide the PASS Services and the MBTA Services for
each Enabled Vehicle and LCT Enabled Vehicle that is also a Subscriber Vehicle
in accordance with the standards and service levels set forth in this Section 2
and Exhibit B. Additionally, on the terms set forth on the Term Sheet attached
as Exhibit O hereto and such other terms and conditions as may be set forth in a
written definitive agreement to be negotiated in good faith by and between HTI
and MBUSA *** in accordance with the standards and service levels set forth in
this Section 2 and Exhibit B. Exhibit B may be amended, supplemented or restated
from time to time by mutual written agreement of HTI and MBUSA. HTI will make
the PASS Services and the MBTA Service available to each Subscriber Vehicle 24
hours a day, seven days a week, irrespective of where the Subscriber Vehicle is
located within the Territory, exempting issues related to cellular coverage
(which exception is inapplicable if HTI fails to meet its obligations under
Section 18).

(d) Standards for the PASS Services and the MBTA Services. HTI will ensure that
the PASS Services and the MBTA Services meet or exceed the specific service
levels in Exhibit B and will maintain reasonable competitiveness of the PASS
Services and the MBTA Services ***. Additionally, HTI will use *** to ensure
that Subscribers are satisfied with the PASS Services and the MBTA Services.

(e) [Reserved].

(f) Commencement. HTI will make the HTI Operational System fully operational and
the PASS Services and the MBTA Services available to all Subscribers in Enabled
Vehicles and LCT Enabled Vehicles not later than the Commencement Date in
accordance with and subject to the terms of this Agreement. Furthermore, HTI
will make the HTI Operational System operational to the extent required to
provide the Transition Services commencing on the Transition Services
Commencement Date, in accordance with the terms set forth in Exhibit O and the
definitive agreement referenced in Section 2(c), if any. ***.

(g) ***

 

10



--------------------------------------------------------------------------------

(h) Approved Additional Services. HTI shall provide the Approved Additional
Services and Approved WiMax Services, as applicable, in accordance with the
terms applicable thereto as set forth in this Agreement and in any amendment
hereto contemplated by Subparagraphs 2(h)(i) through 2(h)(iii) below.

 

  (i) Telematics Services Proposed by HTI. With respect to Additional Services
or WiMax Services proposed in writing from time to time by HTI which services
are to be provided using the HTI Telematics Communicator, an Other Telematics
Communicator or those LCT Communicators which are referred to in the last
sentence of Section 4(c), HTI (as opposed to other third party suppliers) shall
have the right to provide such Additional Services or WiMax Services to Enabled
Vehicles if MBUSA consents on a case-by-case basis to the provision by HTI of
such telematics service via the HTI Telematics Communicator. MBUSA will in good
faith review each such written proposal made by HTI pursuant to the preceding
sentence and decide within *** days from the receipt of such written proposal
whether it will consent to the provision of such service by HTI or whether it
will withhold its consent based on ***, which basis shall be described in
writing to HTI. Upon the issuance of such consent, if any, HTI and MBUSA shall
negotiate in good faith the *** terms for the provision of such Additional
Service or WiMax Service, as applicable, by HTI. If HTI and MBUSA agree on such
terms, a description of the Additional Service or WiMax Service, as applicable,
and the terms applicable to such Additional Service or WiMax Service, as
applicable, and not otherwise contained in this Agreement shall be set forth in
an amendment to this Agreement (which amendment shall include any mutually
agreed upon amendments to Section 14). ***. If MBUSA has declined to permit HTI
to provide an Additional Service or WiMax Service pursuant to this
Section 2(h)(i) and subsequently determines that it would like to have such
Additional Service or WiMax Service available in MCG Vehicles or LCT Enabled
Vehicles, MBUSA shall comply with the procedures set forth in Section 2(h)(iii)
with respect to the awarding of such Additional Service or WiMax Service ***.

 

  (ii) Telematics Services Proposed by MBUSA for MBUSA Use as End User: With
respect to Additional Services proposed from time to time by MBUSA to HTI and
with respect to which MBUSA will be the end user of such telematics service
(which service does not involve the resale of any such service or aspect thereof
to any third-party), HTI shall offer, in writing, within *** of its receipt of
MBUSA’s written proposal, to provide any such technically-feasible service on
*** to be negotiated and agreed upon by HTI and MBUSA on a case-by-case basis.
Upon mutual agreement on the terms, the description of the service and the
agreed-upon terms applicable to such service and not otherwise contained in this
Agreement shall be set forth in an amendment to this Agreement.

 

11



--------------------------------------------------------------------------------

  (iii) Telematics Services Proposed by MBUSA for Subscriber or Other
Third-Party Use as End User: With respect to Additional Services or WiMax
Services proposed from time to time by MBUSA (including telematics services the
ideas for which are proposed to MBUSA or its Affiliate by third-parties) with
respect to which MBUSA will not be the end user of such telematics services, HTI
(as opposed to other third party suppliers) shall have the right to offer such
telematics services to the end user if HTI offers, in writing, within *** of
MBUSA’s written request for proposal, to provide such telematics services on
terms that are ***. If HTI is to provide an Additional Service or WiMax Service
under this Subparagraph 2(h)(iii) to end users who are owners or lessees of MCG
Vehicles or LCT Enabled Vehicles, following mutual agreement on the terms with
respect thereto, HTI and MBUSA shall set forth the description of the Additional
Service or WiMax Service, as applicable, and the terms applicable to such
Additional Services or WiMax Services, as applicable, and not otherwise
contained in this Agreement in an amendment to this Agreement (which amendment
shall include any mutually agreed upon amendments to Section 14). ***.

 

  (iv) ***

 

  (v) Required Wireless Connectivity. For the avoidance of doubt, if any
Governmental Entity or standardization body mandates that a telematics service
be provided using a specific protocol and/or connectivity, Section 2(h) shall
not apply to such service, mandated protocol or connectivity.

(i) Exclusivity. HTI will have exclusivity in regard to telematics services to
the extent, and only to the extent, as set forth in this Section 2(i). Except as
provided in this Section 2(i), all exclusivity granted to HTI in this
Section 2(i) shall end upon the expiration or earlier termination of this
Agreement.

 

  (i) Exclusivity for PASS Services, MBTA Service and Approved Additional
Services. Subject to Subparagraph 2(i)(iii) below, HTI shall have, within the
Territory, the exclusive right to provide the PASS Services, the MBTA Services
and each telematics service that becomes an Approved Additional Service or
Approved WiMax Service, in each case, in Enabled Vehicles *** and LCT Enabled
Vehicles (that contain those LCT Communicators which are referred to in the last
sentence of Section 4(c)) both (1) during the Term and (2) with respect to each
Enabled Vehicle produced within *** prior to the earlier of (A) any termination
of this Agreement prior to the end of the Term or (B) any expiration of the
Term, during the *** period which commences on the date such vehicle is sold or
leased, including any portion of such *** period which follows the termination
or expiration, as applicable, of this Agreement ***.

 

12



--------------------------------------------------------------------------------

  (ii) Exclusivity for Embedded Cellular Technology Devices. Subject to
Subparagraph 2(i)(iii) below, (i) MBUSA will not install (or have installed) as
original equipment any Embedded Cellular Technology Device (other than an HTI
Telematics Communicator, an Other Telematics Communicator or an LCT
Communicator) *** in any MCG Vehicle that MBUSA sells or leases during the Term
within the Territory and (ii) at any time following the point in time when HTI
has been approved or selected to provide an Approved WiMax Service pursuant to
Section 2(h), MBUSA also will not install (or have installed) as original
equipment any WiMax Device (other than an HTI Telematics Communicator or an
Other Telematics Communicator) *** in any MCG Vehicle that MBUSA sells or leases
during the Term within the Territory ***.

 

  (iii) Exclusivity Limitations. The exclusivity granted to HTI in this
Section 2(i) is not intended to restrict MBUSA in, and shall not limit or
interfere with its reasonable fulfillment of, the existing and future
agreements, relationships and program participations of MBUSA or its Affiliates
that are listed in Exhibit I (collectively the “Existing Telematics Agreements
and Programs”); provided, however, that no amendment or modification to the
Existing Telematics Agreements and Programs (other than any amendment or
modification to a program if such modification does not require the consent of
MBUSA) shall expand the limitations with respect to HTI’s exclusivity rights
that exist under, or as a result of, such Existing Telematics Agreements and
Programs as of the date hereof. If MBUSA enters into an agreement with a
third-party to provide an Additional Service or WiMax Service in compliance with
Section 2(h) (an “Additional Excluded Telematics Agreement”) and such agreement
provides for such third-party to provide such Additional Service or WiMax
Service on an exclusive basis (whether partially exclusive or fully exclusive),
MBUSA and HTI shall add such Additional Excluded Telematics Agreements to
Exhibit I; provided, however, that such exclusivity shall not extend beyond such
Additional Service or WiMax Service, as applicable. ***.

 

  (iv) Certain Additional Matters Related to Additional Services and
Exclusivity. All provisions of Section 2(h)(ii), Section 2(h)(iii) and
Section 2(h)(iv) and Section 2(i) shall apply to each Affiliate of MBUSA in the
same manner as which such provisions apply to MBUSA, even if such provisions do
not otherwise reference Affiliates of MBUSA; provided, however, that in no event
shall the result of this Section 2(i)(iv) be to make such provision applicable
with respect to any vehicle other than an MCG Vehicle.

 

  (v) Required Wireless Connectivity. For the avoidance of doubt, if any
Governmental Entity or standardization body mandates that a telematics service
be provided using a specific protocol and/or connectivity, Section 2(i) shall
not apply to such service, mandated protocol or connectivity.

 

13



--------------------------------------------------------------------------------

(j) ***

(k) HTI Activities Other Than With Respect to MCG Vehicles and LCT Enabled
Vehicles. Nothing in this Agreement shall limit or preclude HTI’s right or
ability to provide any telematics services in any vehicle other than an MCG
Vehicle or an LCT Enabled Vehicle on such terms and conditions as HTI determines
in its sole discretion.

(l) Delay. Notwithstanding anything in this Section 2 to the contrary, HTI shall
not be responsible for delays in making the HTI Telematics Communicator, the HTI
Operational System, the Telematics Services or Approved Other Telematics Service
available to Subscribers to the extent that an action or failure to act under a
duty to act on the part of MBUSA is a *** cause of such delay ***.

(m) ***

 

  3. SUBSCRIPTIONS

(a) Subscriber Communication and Agreements. HTI will *** Subscriber Agreements
with each Subscriber (including each prospective Subscriber agreeing to become a
Subscriber), in accordance with the provisions of this Agreement, including
without limitation Section 3(e), Section 10 and Section 11(b) ***.

(b) Billing. HTI will handle all Subscriber billing and Subscriber service
functions. All billing and account management functions will be handled using
HTI’s name. If requested by MBUSA, HTI will prominently display Mark(s) of MBUSA
on any bill sent to a Subscriber, in a manner approved in advance by MBUSA in
writing.

(c) ***

(d) Prices for the PASS Services and the MBTA Services for Second and Subsequent
Years. HTI will establish the Subscription Fees, Ancillary Fees and Excessive
Use Charges, if any ***; provided that HTI must give MBUSA an opportunity to
review the initial Subscription Fees and Ancillary Fees as well as any changes
to the Subscription Fees and Ancillary Fees *** at least *** prior to the
proposed effectiveness of any such change, as applicable, and HTI shall
negotiate in good faith with MBUSA to address any objections MBUSA raises to
such fees. The ultimate determination with respect to the amount of Subscription
Fees and Ancillary Fees shall be made by HTI ***.

 

14



--------------------------------------------------------------------------------

(e) Subscriber Relationship. HTI shall have primary responsibility for managing
the relationship with Subscribers. HTI’s responsibilities will include:
(1) facilitating the execution of the Subscriber Agreements by the Subscriber
and HTI (with such assistance as is to be provided by MBUSA and MBUSA’s Dealers,
respectively, as set forth herein ***, (2) handling all account management
functions in accordance with Exhibit B hereto (including all customer billing
matters) and (3) collecting and using Vehicle and Subscriber Data in accordance
with this Agreement and its Exhibits (including, without limitation, Section 10
and Exhibit V and Exhibit AA).

(f) Telematics Packages. Subject to Sections 3(c) and 3(d), HTI shall have the
right to determine the composition of Telematics Packages ***.

 

  4. HTI TELEMATICS COMMUNICATORS

(a) ***

(b) Purchase and Sale of HTI Telematics Communicators. For purposes of engaging
in HTI Telematics Communicator procurement transactions with DAG, HTI will
establish a legal or corporate entity in Europe, in accordance with applicable
Laws, which will be primarily responsible for engaging in and managing such
transactions, in particular the acceptance of purchase orders for HTI Telematics
Communicators (such entity referred to herein as “HTI Europe”), provided that
any such transactions between HTI Europe and DAG shall be ***. Pursuant to the
foregoing sentence, MBUSA will cause DAG to issue to HTI Europe one or more
purchase orders for the purchase by DAG of HTI Telematics Communicators from HTI
pursuant to this Agreement. DAG may place such orders via an EDS system. Such
procurements shall be made by DAG to meet the procurement needs of both DAG and
MBUSA’s other manufacturing Affiliates, and shall result in the shipment of HTI
Telematics Communicators to the locations set forth in the purchase orders. All
purchases of HTI Telematics Communicators by DAG from HTI will be ***. For
example, without limitation, the payment terms regarding the procurement of the
HTI Telematics Communicators are as set forth in Exhibit T. ***.

(c) ***

(d) Sourcing and Development Strategy; Approved Suppliers. The manufacturer of
the HTI Telematics Communicator must be an Authorized Manufacturer. The supplier
of the HTI Telematics Communicators must be an Authorized Supplier. ***. HTI
will be responsible for the timely supply of HTI Telematics Communicators from
Authorized Manufacturers (including through Authorized Suppliers) to MBUSA’s
manufacturing Affiliates in sufficient quantities to meet such Affiliates’
requirements *** from time to time. HTI may, at its option, have all or some of
the HTI Telematics Communicators delivered directly to MBUSA’s manufacturing
Affiliates by Authorized Manufacturers (or Authorized Suppliers) ***. HTI will
be responsible for qualifying any manufacturers of the HTI Telematics
Communicators as Authorized Manufacturers if they are not already Authorized
Manufacturers, and for qualifying suppliers of the HTI Telematics Communicators
as Authorized Suppliers if they are not already Authorized Suppliers, and MBUSA
and its Affiliates shall cooperate in good faith with the process of qualifying
manufacturers as Authorized Manufacturers and suppliers as Authorized

 

15



--------------------------------------------------------------------------------

Suppliers. MBUSA and its Affiliates shall bear their own costs in support of
qualifying manufacturers and suppliers whether proposed by MBUSA, its
manufacturing Affiliates or HTI, as Authorized Manufacturers or Authorized
Suppliers, respectively.

(e) Technical Specifications. The final technical specifications for the HTI
Telematics Communicators (the “Technical Specifications”) will be determined by
HTI and the Authorized Manufacturers ***. Exhibit G and the Technical
Specifications may be amended, supplemented or restated from time to time by
mutual agreement among the Parties, including to reflect changes implemented
pursuant to the process set forth in Exhibit P. ***. HTI shall promptly notify
MBUSA if HTI discovers or acquires actual knowledge from a source other than
MBUSA of any performance issue affecting any part or system of the Enabled
Vehicle or the LCT Enabled Vehicle, including the HTI Telematics Communicator,
an Other Telematics Communicator or an LCT Communicator, that results from the
MBUSA Specifications. MBUSA shall promptly notify HTI if MBUSA discovers or
acquires actual knowledge from a source other than HTI of any performance issue
affecting any part or system of the Enabled Vehicle or the LCT Enabled Vehicle,
including the HTI Telematics Communicator, an Other Telematics Communicator or
an LCT Communicator, that results from the MBUSA Specifications. The Parties
shall negotiate in good faith to determine appropriate means to remedy such
issues. ***.

(f) Planned MCG Vehicle Installation Schedule. It is the intent of the Parties
that HTI Telematics Communicators or Other Telematics Communicators will be
installed by MBUSA through its manufacturing Affiliates in MCG Vehicles listed
on D-1 and produced during the Term starting, with respect to each Vehicle
Model, with the year set forth opposite such Vehicle Model on Exhibit D-1. ***.
For all other Vehicle Models listed on Exhibit D-1 (for which the year opposite
such Vehicle Model on Exhibit D-1 has come) ***, if MBUSA, through its
manufacturing Affiliates, fails to install HTI Telematics Communicators or Other
Telematics Communicators in at least *** percent *** of the total production
volume, in the aggregate, for all such MCG Vehicles, during any calendar year
beginning in calendar year 2012, such failure shall constitute a material breach
of this Agreement by MBUSA for which HTI’s *** remedies and damages shall ***.

(g) Warranty and Warranty Repairs; Service or Recall Campaigns. MBUSA’s Dealers
will decide whether to replace the HTI Telematics Communicators in any
applicable Enabled Vehicles covered by the Base Warranty, or during any extended
warranty period, or when the MCG Vehicle is not under warranty. ***. With
respect to replacements or repairs of HTI Telematics Communicators purchased
from HTI or from HTI’s Authorized Supplier, through HTI, (i) Dealers will place
orders for such HTI Telematics Communicators with MBUSA, and MBUSA shall relay
such orders to HTI or an Authorized Supplier, as applicable and (ii) HTI or the
applicable Authorized Supplier will ship within *** to locations as directed by
MBUSA or its Dealers all HTI Telematics Communicators required as replacements
for such Base Warranty, extended warranty or non-warranty repairs. ***. With
respect to extended warranty and non-warranty replacements, the cost for each
such HTI Telematics Communicator purchased from, or through, HTI, shall be as
set forth in Section 4(c). ***.

(h) Product Documentation. To the extent that the HTI Telematics Communicator,
the Telematics Services or Approved Other Telematics Services are described in
vehicle manuals provided to purchasers or lessees of Enabled Vehicles or LCT
Enabled Vehicles (only with

 

16



--------------------------------------------------------------------------------

respect to Telematics Services and Approved Other Telematics Services), HTI
shall provide to MBUSA *** before the Commencement Date (or, as they relate to
LCT Enabled Vehicles, the Transition Services Commencement Date), the text,
information, notices, warnings and disclaimers related to the HTI Telematics
Communicators, the HTI Operational System, the Telematics Services and any
Approved Other Telematics Services that are required to be included by
applicable law or as HTI determines are advisable for MBUSA to include therein,
and which MBUSA shall include therein to the extent they are acceptable to MBUSA
after good faith consideration. HTI shall continue to provide to MBUSA any
additional or different text, information, notices, warnings and disclaimers
that HTI determines are so required or advisable during the Term. ***.
Alternatively, if MBUSA refuses to include in any such vehicle manual any text,
information, notice, warning or disclaimer related to the HTI Telematics
Communicators, the HTI Operational System, the Telematics Services or the
Approved Other Telematics Services, as HTI determines is advisable to include
therein, MBUSA shall ***, include in each Enabled Vehicle and LCT Enabled
Vehicle a separate instruction manual with respect to the HTI Telematics
Communicator, the HTI Operational System, the Telematics Services and/or any
Approved Other Telematics Services, containing, among other things, all such
text, information, notices, warnings or disclaimers related to the HTI
Telematics Communicators, the Telematics Services and/or the Approved Other
Telematics Services that HTI desires to be included in such manual. HTI and
MBUSA shall, and DAG shall secure the agreement of the manufacturer or supplier
of Other Telematics Communicators or LCT Communicators to, cooperate in good
faith in taking actions equivalent to those described in this Section 4(h) with
respect to Enabled Vehicles and LCT Enabled Vehicles containing Other Telematics
Communicators and LCT Communicators, respectively, as relates to such Other
Telematics Communicators or LCT Communicators.

 

  5. RESERVED

 

  6. RESERVED

 

  7. TESTING PROTOCOLS AND ACCEPTANCE

(a) Testing Protocols. The Parties agree on the design verification, production
validation and continuing conformance testing protocols (“Testing Protocols”)
that are set forth on Exhibit G, which may be amended, supplemented or restated
from time to time during the Term by mutual written agreement of the Parties.

(b) ***

(c) Testing for Vehicles. All testing for Enabled Vehicles and LCT Enabled
Vehicles must be in compliance with the performance standards and functional
performance requirements contained in Exhibit G and where applicable, to the
portions of the HTI System testing protocols as defined in Section 7(b) that are
dependent on the TCU ***.

 

  8. OTHER TELEMATICS SERVICES

In addition to the PASS Services, the MBTA Services, the Approved Additional
Services and the Approved WiMax Services, HTI may provide to Subscribers through
the HTI Telematics Communicators, Other Telematics Communicators or LCT
Communicators other than by means of Embedded Cellular Technology or WiMax such
other telematics services as HTI has the capability to provide (each an “Other
Telematics Service”); provided, however ***.

 

17



--------------------------------------------------------------------------------

  9. ***

 

  10. ***

(a) ***

(b) ***

(c) Subscriber Consents. All Personal Information is “owned” by the Subscriber.
Each Subscriber Agreement will: (i) require the Subscriber’s consent to the
acquisition and sharing of all Vehicle and Subscriber Data by and between HTI
and MBUSA (and with Vendors and Dealers) freely, and to MBUSA’s and HTI’s use of
such data to perform the Telematics Services and Approved Other Telematics
Services to which such Subscriber has subscribed, and, by MBUSA, for MBUSA’s
purposes of internal research and improvement and development of vehicles and,
by HTI (but not including diagnostic data other than with MBUSA’s express
written consent and approval in each instance), for HTI’s purposes of internal
research and improvement and development of telematics services, and
(ii) provide the Subscriber with an opportunity to consent to the Supplemental
Use of the Vehicle and Subscriber Data. ***. However, Subscriber consent for
Supplemental Use is only necessary if the Supplemental Use makes use of Personal
Information, unless otherwise required by applicable Law. Subscriber consent is
not necessary for use of aggregate non-personally identifiable data for
Supplemental Use, unless otherwise required by applicable Law. ***.

(d) ***

(e) Data Security. HTI and MBUSA shall handle and protect the Vehicle and
Subscriber Data (including any credit card or other payment card information
collected, stored, processed or transmitted in connection with customer billing
matters) in accordance with the standards and provisions set forth on Exhibit AA
***. HTI will inform MBUSA of any complaints it receives from Subscribers
regarding privacy or data security and MBUSA will inform HTI of any complaints
it receives from Subscribers regarding privacy or data security. The Party
receiving such complaint will handle and respond to such complaints promptly and
with a high level of customer service and the Parties will cooperate in good
faith with respect thereto.

(f) Privacy Contact Points. Each of MBUSA and HTI shall designate an individual
contact person within its organization to act as a contact point with regard to
privacy, data security and other issues relating to the items addressed in this
outline and Exhibit V and Exhibit AA. Each Party shall provide the contact
information of its contact person to the other Party.

(g) Survival of Rights to Use Vehicle and Subscriber Data and Supplemental Uses.
The rights and restrictions applicable to each Party’s use of the Vehicle and
Subscriber Data shall survive termination of the Agreement. ***.

 

18



--------------------------------------------------------------------------------

  11. MARKETING

(a) Marketing Plan. HTI and MBUSA will together develop a strategic marketing
launch and sales plan for the sale of the Telematics Services, and Approved
Other Telematics Services in Enabled Vehicles and LCT Enabled Vehicles. HTI will
provide ongoing marketing and sales support at a level deemed reasonably
appropriate by the Parties. MBUSA will provide assistance at a level it
reasonably deems appropriate to support HTI in developing and sustaining its
marketing and sales plans, and the Parties will negotiate in good faith to
develop any joint plans consistent therewith. Except for the requirement to
comply with Section 10, Section 19 and Section 46, nothing herein shall preclude
HTI’s right to develop and launch marketing plans for Telematics Services or
Approved Other Telematics Services independent of MBUSA marketing programs.

 

  (i) ***

 

  (ii) Advertising. MBUSA shall *** advertise the availability of the Telematics
Services in Enabled Vehicles and LCT Enabled Vehicles and to market the
Telematics Services in a manner consistent with MBUSA’s marketing of other key
features. Additionally, MBUSA and HTI shall cooperate with respect to the
inclusion in such advertisements, with HTI’s approval, of descriptions of
Approved Other Telematics Services. MBUSA shall *** encourage all retail
purchasers or lessees of Enabled Vehicles and LCT Enabled Vehicles to continue
to subscribe to the Telematics Services and Approved Other Telematics Services
***. HTI shall *** encourage all retail purchasers or lessees of Enabled
Vehicles and LCT Enabled Vehicles to continue to subscribe to the Telematics
Services and Approved Other Telematics Services. Each Party shall cooperate in
the development of web-based marketing activities related to the Telematics
Services and Approved Other Telematics Services, which activities are subject to
MBUSA’s approval and consent in each case.

 

  (iii)

Dealer Support. MBUSA shall provide marketing and instructional information ***
to MBUSA Dealers relating to the availability of HTI Telematics Communicators
and Other Telematics Communicators, including dealer training ***, to existing
and new MBUSA Dealers *** cause the MBUSA Dealers to use such information and to
prominently display signage and brochures relating to the Telematics Services
and Approved Other Telematics Services, and to provide demonstrations of the
Telematics Services and Approved Other Telematics Services. MBUSA shall work
with HTI to design, and MBUSA shall create and provide to MBUSA Dealers and ***
cause them to (x) use in-vehicle marketing materials and (y) place other branded
material in the vehicle, in each case, to draw attention to the availability of
the Telematics Services and Approved Other Telematics Services in each Enabled
Vehicle or LCT Enabled Vehicle. MBUSA shall *** cause MBUSA Dealers to actively
promote the Telematics Services and Approved Other Telematics Services to
purchasers and lessees of Enabled Vehicles and LCT Enabled Vehicles, to
demonstrate the Telematics Services

 

19



--------------------------------------------------------------------------------

 

and Approved Other Telematics Services, to assist new customers by explaining
the Telematics Services and Approved Other Telematics Services during the
vehicle delivery process, and to offer retail purchasers and lessees the
opportunity to enter into a Subscriber Agreement, in accordance with HTI’s and
MBUSA’s standard policies in effect from time to time. Each Party agrees that
the marketing message should be clear and consistent with the MBUSA and HTI
brand images ***. HTI shall cooperate with MBUSA in connection with HTI’s
communications with MBUSA Dealers to facilitate coordination and consistency of
messaging.

 

  (iv) Brand Name. Except as may otherwise be agreed by HTI and MBUSA in
writing, HTI shall market the MBTA Services under the *** name. MBUSA represents
and warrants to HTI that it (or its Affiliate) holds sufficient rights in the
*** name to permit HTI to utilize such brand name pursuant to this Agreement.

 

  (v) Market Research. HTI and MBUSA will devote such resources as each deems
appropriate, in its sole discretion, to conduct market research to understand
the buying behaviors and motivations of purchasers or lessees of Enabled
Vehicles and LCT Enabled Vehicles who become HTI Subscribers and to maximize use
of the Telematics Services and Approved Other Telematics Services by
Subscribers.

(b) Subscriber Agreements.

 

  (i) The Parties will cooperate in good faith to identify and implement
processes for encouraging purchasers and lessees of Enabled Vehicles and LCT
Enabled Vehicles to enter into Subscriber Agreements with HTI, pursuant to
Section 3 of this Agreement, including, unless the Parties agree to obtain
Subscriber Agreements in a different manner, cooperating in efforts to encourage
MBUSA Dealers to assist with the efforts of securing *** Subscriber Agreements
to HTI. HTI will make Subscriber Agreements available to purchasers or lessees
of Enabled Vehicles ***, notwithstanding that Telematics Services or Approved
Other Telematics Services will not be provided to such Enabled Vehicles prior to
the Commencement Date.

 

  (ii)

HTI shall ensure that the Subscriber Agreements contain all disclosures, notices
and consents required by applicable Laws regarding privacy, data collection and
use, data sharing, data security, etc. (including those necessary to effectuate
the rights set forth in this Agreement, including Exhibit V, and all necessary
rights to HTI, MBUSA, either of their call centers and other agents, and
Dealers), as such Laws may change from time to time, which changes HTI shall
promptly incorporate into the Subscriber Agreements ***. Consent language used
to obtain Subscriber consent to the sharing of their personally-identifiable
data with third parties for Supplemental Uses shall be reasonably clear,
specific and conspicuous to the extent required by applicable Laws ***. HTI
shall

 

20



--------------------------------------------------------------------------------

 

obtain from all Subscribers pursuant to the Subscriber Agreement, as a condition
to the receipt of services thereunder, any consents required by Law for HTI to
share Vehicle and Subscriber Data with MBUSA and its Affiliates ***.
Additionally, HTI will include in the Subscriber Agreement provisions related to
the limitation of MBUSA’s liability to Subscribers ***.

 

  12. ON-SITE ENGINEERING STAFFING, ACCESS TO DAIMLER PREMISES AND USE OF
DAIMLER VEHICLES

(a) ***

(b) Access to MBUSA Personnel and Use of MCG Vehicles and LCT Enabled Vehicles.
MBUSA will provide HTI or Authorized Manufacturer with reasonable access to a
reasonable number of MCG Vehicles and LCT Enabled Vehicles *** for testing of
HTI Telematics Communicators, the Other Telematics Communicators and the LCT
Communicators in conjunction with the HTI Operational System. MBUSA will ***
also provide HTI or Authorized Manufacturer reasonable access to personnel
involved with the MBTA Services and installation of HTI Telematics Communicators
in MCG Vehicles and to information related to MCG Vehicles as such may
reasonably impact the MBTA Service or the HTI Operational System.

(c) ***

 

  13. HTI MILESTONE REQUIREMENTS

(a) Milestone Requirements. To ensure compliance with the required deadlines in
Section 2(f) for the HTI Operational System to become operational to the full
extent required to deliver the PASS Services and the MBTA Services in accordance
with Section 2 of this Agreement, and the PASS Services and the MBTA Services to
become available to all Subscribers, HTI shall meet each Material Milestone
Obligation identified in the attached Exhibit N by the respective dates set
forth therein (“Milestone Requirements”) ***; provided, however, that HTI shall
not be responsible for any delay in meeting a Milestone Requirement to the
extent the delay directly results from any action or failure under a duty to act
on the part of MBUSA or any change in the Technical Specifications required by
MBUSA and which delay HTI could not reasonably avoid, overcome or mitigate in
order to meet the Milestone Requirement.

(b) Required Notification. HTI will provide MBUSA with prompt written
notification of any issues that arise during the Term that HTI should reasonably
expect to adversely affect the ability of HTI to meet any of its Milestone
Requirements.

(c) Cure. HTI shall have a period of *** days in which to cure a breach of a
Milestone Requirement; however ***.

 

21



--------------------------------------------------------------------------------

  14. INTELLECTUAL PROPERTY

(a) Ownership of Prior Developed and Contributed Intellectual Property. All
Intellectual Property developed or created prior to the initiation of
collaborative efforts between the Parties regarding telematics services or
outside of the scope of this Agreement during the term of this Agreement (the
“Separate Intellectual Property”) is and shall remain the property of the Party
which made, developed, created or presently owns such Separate Intellectual
Property and, unless otherwise expressed in this Agreement, no license is
implied or granted herein to any Separate Intellectual Property. ***.

(b) ***

(c) ***

(d) ***

(e) ***

(f) ***

(g) ***

(h) ***

(i) ***

 

  15. INDEMNIFICATION

(a) ***

 

  (i) HTI will defend, indemnify and hold MBUSA and its Affiliates and Dealers,
and its and their officers, employees, directors, successors and permitted
assigns (collectively, the “MBUSA Indemnitees”) harmless from and against any
loss, damage, liability, claim or expense, including reasonable attorney fees
and expenses, in connection with or arising from claims ***.

 

  (ii) ***

(b) General Indemnification.

 

  (i) HTI will defend, indemnify and hold the MBUSA Indemnitees harmless from
and against any cost, loss, damage, liability, claim or expense, including
reasonable attorney fees and expenses, arising from ***.

 

  (ii) MBUSA will defend, indemnify and hold the HTI Indemnitees harmless from
and against any loss, damage, liability, claim or expense, including reasonable
attorney fees and expenses, directly arising from third party claims ***.

 

22



--------------------------------------------------------------------------------

(c) Indemnification Procedure. Whenever a claim arises for indemnification under
this Section 15, the Person entitled to indemnification (the “Indemnified
Party”) will promptly notify the Party from which indemnification is sought (the
“Indemnifying Party”) of such claim and, when known, the facts constituting the
basis for such claim; provided, however, that in the event of any claim for
indemnification hereunder resulting from or in connection with any claim by a
third party, the Indemnified Party will give such notice thereof to the
Indemnifying Party not later than *** Days prior to the time any response to the
asserted claim is required, if possible, and in any event within *** Days
following receipt of notice thereof (provided that failure to notify the
Indemnifying Party will not relieve the Indemnifying Party of any liability it
may have to the Indemnified Party, except to the extent that the Indemnifying
Party has been actually prejudiced by such failure). Following receipt of notice
of a claim by a third party, and provided that the Indemnifying Party has not
failed or is not failing to use reasonable efforts to defend such claim, the
Indemnifying Party will have the option, at its cost and expense, to assume the
defense of such matter and to retain counsel to defend any such claim, and the
Indemnifying Party will not be liable to the Indemnified Party for any fees of
other counsel or any other expenses (except as expressly provided to the
contrary herein) with respect to the defense of such claim or litigation, other
than reasonable fees and expenses of counsel employed by the Indemnified Party
for any period during which the Indemnifying Party has not assumed the defense
thereof. The Indemnified Party will have the option of joining the defense of
such claim (which will be at the sole cost and expense of the Indemnified Party)
with counsel not reasonably objected to by the Indemnifying Party and counsel
for each Party will, to the extent consistent with such counsel’s professional
responsibilities, cooperate with the other Party and any counsel designated by
that Party. In effecting the settlement or compromise of, or consenting to the
entry of any judgment with respect to, any such claim, the Indemnifying Party,
or the Indemnified Party, as the case may be, will act in good faith, will
consult with the other Party and will enter into only such settlement or
compromise or consent to the entry of any judgment as the other Party will
consent, such consent not to be unreasonably withheld, conditioned or delayed.
If an Indemnifying Party has failed or is failing to use reasonable efforts to
defend such a claim, the Indemnified Party may, at the Indemnifying Party’s
expense, assume the defense of such claim, with counsel reasonably acceptable to
the Indemnifying Party; provided, however, that the Indemnified Party shall not
have the right to settle such claim without the consent of the Indemnifying
Party, which consent shall not be withheld unless the Indemnifying Party
notifies the Indemnified Party in writing of the Indemnifying Party’s
commercially reasonable basis for withholding such consent. An Indemnifying
Party will not be liable for any settlement, compromise or judgment not made in
accordance with the preceding sentence; provided, however, that, notwithstanding
anything to the contrary in this Section 15, no consent of the Indemnifying
Party to the settlement or compromise of any claim by the Indemnified Party will
be necessary to the extent that the Indemnified Party provides the Indemnifying
Party with an unqualified release from liability in respect of such third-party
claim. Without limiting the generality of the foregoing, with respect to any
Multiple-Cause Action, HTI and MBUSA shall reasonably cooperate with respect to
the defense of such action, which may include entering into joint defense or
other similar arrangements. Additionally, nothing in Section 15(b) is intended
to limit HTI’s right to assert a defense arising under Section 4(e) (regarding
damages caused by errors or omissions in the specifications and requirements set
forth in Exhibit G), including as a cross claim in any proceeding otherwise
subject to Section 15(b). ***.

 

23



--------------------------------------------------------------------------------

(d) Survival. The indemnity obligation under this Section 15 will survive the
termination or expiration of this Agreement.

(e) Purchase Order Indemnity. The indemnities contained in Exhibit S and Exhibit
T shall apply to all purchases made by DAG of HTI Telematics Communicators.

(f) Applicability of Indemnification Procedures. In addition to claims arising
under this Section 15, the provisions set forth in Section 15(c) shall be
applicable to any other claim for indemnification asserted by either Party under
this Agreement or otherwise in connection with the transactions contemplated
hereby, including, without limitation, any claim for indemnification *** Exhibit
S and Exhibit T.

 

  16. CONFIDENTIALITY

(a) Confidential Information. “Confidential Information” means, with respect to
a Party, all information or material that gives that Party some competitive
business advantage or the opportunity of obtaining such advantage and is either
(i) marked “Confidential”, “Restricted”, “Proprietary Information”, or has
similar marking ***. Notwithstanding the foregoing, Confidential Information
will not include information which: (a) is or becomes generally known to the
public through no wrongful act of the receiving Party, (b) as evidenced by
contemporaneous documentation, was previously known to the receiving Party or
rightly received by the receiving Party from a third party without obligation of
confidentiality, (c) is disclosed to third parties by the disclosing Party on a
non-confidential basis, or (d) is independently developed by the receiving Party
without reference to information received from the disclosing Party or derived
therefrom.

(b) Nondisclosure Obligations. Neither HTI nor MBUSA will disclose (whether
orally or in writing, or by press release or otherwise) to any third party for a
period of *** from first receipt any Confidential Information of another Party,
except ***; (ii) disclosure as may be required by Law, whereupon the disclosing
Party shall provide prompt written notice to the other Party prior to such
disclosure, so that the other Party may seek a protective order or other
appropriate remedy, (iii) disclosure to each Party’s respective officers,
directors, employees, agents, consultants, accountants and attorneys in their
capacity as such, and who have a “need to know,” provided that the Party making
such disclosure *** shall be responsible for any breach by such recipients of
the provisions of this Section 16(b), or (iv) disclosures to which the owner of
the Confidential Information has given its express, written consent. ***.
Additionally, subject to the last sentence of Section 16(a), the existence and
terms of this Agreement shall constitute Confidential Information at all times
during the Term and for six (6) years thereafter (notwithstanding the general
*** limitation on the obligations with respect to Confidential Information
hereunder). Each Party will use Confidential Information received from the other
Party only for the purpose of performing its obligations and exercising its
rights hereunder, and, if necessary, to enforce its rights against another Party
under this Agreement.

(c) Discontinuation of Use of Confidential Information Upon Termination. Upon
termination of this Agreement for any reason, each Party will immediately
discontinue use of any Confidential Information of another Party, except to the
extent necessary to perform any continuing obligation under this Agreement, and
each Party shall promptly, at the other Party’s option, either return or destroy
all (or, if such Party so requests, any part) of the Confidential Information in
its possession or control, and all copies thereof.

 

24



--------------------------------------------------------------------------------

  17. TAXES

HTI will be solely responsible for the complete collection and remission of all
sales, use and telecommunication taxes.

 

  18. TELECOM CONNECTIVITY MANAGEMENT

HTI will be solely responsible for the relationship with wireless carriers used
by HTI to provide the Telematics Services or Approved Other Telematics Services
under this Agreement ***. In conjunction with the provision of Transition
Services, HTI intends to take over responsibility for CDMA connectivity of all
LCT Enabled Vehicles that were owned or leased by Transition Customers prior to
the Transition Services Commencement Date after the expiration of the current
MBUSA/Verizon Wireless telecommunications contract. *** shall give reasonable
advance notice (as determined based upon the nature of the decision and the time
available for making such determination) and an opportunity to comment to MBUSA
with respect to determinations made *** in good faith constitute material
network technology matters. Additionally ***, MBUSA and HTI shall hold an annual
meeting to discuss network technology matters.

 

  19. OWNERSHIP AND USE OF TRADEMARKS

The Parties recognize each other’s rights in their respective trademarks,
service marks, trade names and logos. Neither HTI nor MBUSA will make any use of
the trademarks, service marks, trade names or logos (collectively the “Marks”)
or domain names of the other Party, except as specifically approved by the other
Party in writing ***. Except as permitted by United States trademark law and
except as expressly provided herein, nothing in this Agreement will imply the
grant by HTI, MBUSA to the other Party of a license to use (i) its trademark,
service mark, trade name or logo or those of any of its Affiliates in connection
with advertising, licensing, marketing or any other use, or (ii) any trademark,
service mark, trade name or logo that is confusingly similar to its or any of
its Affiliates’ names or marks. Without limiting the generality of the
foregoing, (i) HTI acknowledges and agrees that the words “Mercedes-Benz”,
“Mercedes”, “Maybach”, and “Smart”, “Tele Aid” and the Three-Pointed Star Within
a Circle, the Maybach logo and the Smart logo are the solely owned trademarks
and trade names of Daimler AG, and (ii) MBUSA acknowledge and agree that the
words “Hughes”, “Hughes Telematics”, “Networkcar”, and “HTI” are the solely
owned (or licensed) trademarks and trade names of HTI or its Affiliates. HTI
agrees that the MBUSA Marks, and any goodwill appurtenant thereto, shall be
owned exclusively by MBUSA and shall inure solely to the benefit of MBUSA, and
MBUSA agrees that the HTI Marks, and any goodwill appurtenant thereto, shall be
owed exclusively by HTI and shall inure solely to the benefit of HTI. ***.

 

  20. AUDIT RIGHTS

(a) Audit Rights for MBUSA. HTI will maintain accurate and complete books and
records relating to the HTI Operational System, the HTI Telematics
Communicators, the Telematics Services and the Approved Other Telematics
Services which are provided by HTI,

 

25



--------------------------------------------------------------------------------

HTI’s performance of this Agreement, and any and all amounts received and
receivable from Subscribers for Telematics Services or Approved Other Telematics
Services pursuant to a Subscriber Agreement. HTI will maintain all such records
until at least *** following the date that HTI no longer provides services
pursuant to this Agreement and for such longer time as may be required by Law or
as may be required in connection with pending litigation. During the Term and
for a period ending *** after HTI no longer provides any telematics service
pursuant to this Agreement, MBUSA or its authorized representatives will have
the right, at its expense, to reasonably inspect, audit, and copy such books and
records of HTI, at HTI’s offices, during normal business hours upon not less
than thirty (30) days’ prior written notice, to the extent the books and records
relate directly to the performance of HTI’s obligations, any amounts received or
receivable from Subscribers for Telematics Services or Approved Other Telematics
Services pursuant to Subscriber Agreements, HTI’s costs of providing the
Telematics Communicators at various times under various circumstances (pursuant
to Section 4(c)), and any claim for payment hereunder. ***.

(b) Maintenance of Records. MBUSA shall, or, as applicable, shall cause its
manufacturing Affiliates to maintain accurate and complete records relating to
their installation of HTI Telematics Communicators and Other Telematics
Communicators and the sale or leasing of Enabled Vehicles and LCT Enabled
Vehicles. MBUSA will maintain all such records until at least *** following
termination or expiration of this Agreement and for such longer time as may be
required by Law or as may be required in connection with pending litigation

 

  21. EXECUTIVE STEERING & OPERATING COMMITTEES

(a) Executive Steering Committee. In order to monitor, coordinate and facilitate
implementation of the terms and conditions of this Agreement, the Parties shall
establish an “Executive Steering Committee” consisting of at least one (1) vice
president or equivalent from each Party and an equal number of members. The
Executive Steering Committee shall provide general oversight of the terms and
conditions of this Agreement and shall work in good faith to resolve any
Disputes that cannot be resolved by the Operating Committee in accordance with
Section 28 below. Additionally, the Executive Steering Committee shall discuss
new business development opportunities with respect to telematics services.

(b) Operating Committee. The “Operating Committee” shall consist of one
(1) representative of each Party from the following functional areas (to the
extent such function areas are applicable to a Party): development, marketing,
parts and service, sales, quality assurance, warranty, engineering and other
areas as appropriate. The Operating Committee shall be responsible for the
day-to-day operations related to the implementation of the terms and conditions
of this Agreement and the exhibits hereto, and shall be the initial group that
shall address Disputes in accordance with Section 28 below. Additionally, the
Operating Committee shall discuss plans by HTI to provide new telematics
services prior to HTI submitting its formal proposal to MBUSA for consent to and
approval of such services.

(c) Procedures. The Executive Steering Committee representatives shall meet at
least semi-annually (or more frequently if needed) during the Term and the
Operating Committee representatives shall meet at least quarterly (or more
frequently if needed) during the Term. The Steering Committee and Operating
Committee representatives for each Party shall stay reasonably apprised of the
activities of the employees, agents and contractors of such Party who are
involved in the performance of any services hereunder.

 

26



--------------------------------------------------------------------------------

(d) Scope of Duties. Without limiting the responsibilities of the Executive
Steering Committee and the Operating Committee, it is expected that these
committees will routinely discuss: (1) any modifications to the Telematics
Services and any telematics services that HTI plans to add as Additional
Services or Other Telematics Services, (2) the Technical Specifications and
installation procedures for the HTI Telematics Communicators, (3) the
implementation and any modification of the terms of each of the exhibits to this
Agreement, (4) any further assistance to be provided by HTI, MBUSA, (5) matters
related to costs allocated between the Parties hereunder, (6) network technology
matters, (7) matters related to the use of Vehicle and Subscriber Data, and
(8) any objections raised by a Party hereunder under any provision providing for
such Party to have a right to raise objections. ***.

 

  22. LEGAL COMPLIANCE

Each Party will comply in all material respects with all applicable Laws in the
performance of its obligations and exercise of its rights under this Agreement.
Without limiting the foregoing, HTI will comply in all material respects with
all applicable Laws in the operation of the HTI Operations System and the
delivery of the Telematics Services and Approved Other Telematics Services.

 

  23. REPRESENTATIONS AND WARRANTIES

(a) Corporate Representations and Warranties. ***, each Party represents and
warrants to the other Parties that: (1) it is duly organized, validly existing
and in good standing under the Laws of the state under which it is organized;
(2) it has the power and authority to enter into this Agreement and to perform
fully its obligations hereunder; (3) it is under no contractual or other legal
obligation that will in any way interfere with its full, prompt and complete
performance hereunder; (4) the individual executing this Agreement on its behalf
has the authority to do so; and (5) the obligations created by this Agreement,
insofar as they purport to be binding on it, constitute legal, valid and binding
obligations enforceable in accordance with their terms.

(b) HTI Representations and Warranties. Except as may result solely and directly
from any action or inaction in the face of a duty by MBUSA, HTI represents and
warrants to MBUSA that the Telematics Services and Approved Other Telematics
Services will be provided in accordance with *** any applicable Laws. ***.

 

  24. REQUIRED INSURANCE

HTI will provide and maintain during the Term of this Agreement and for such
additional periods in which HTI provides telematics services to any MCG Vehicle
or LCT Enabled Vehicle, insurance coverage with commercially acceptable
companies rated no less than an A- by A.M. Best in with at least the following
limits (excess liability policies used to meet the limits required for (a),
(b) and (c) below must follow form):

***

 

27



--------------------------------------------------------------------------------

Notwithstanding anything in the foregoing to the contrary, HTI shall not be
obligated to provide and maintain the coverages referenced in items (a) and
(b) above prior to the Commencement Date or the Transition Services Commencement
Date, whichever is earlier. Such policies *** will name MBUSA, DAG and
Mercedes-Benz U.S. International, Inc. as additional insureds thereunder ***.
HTI will cause its insurance broker(s) to furnish to MBUSA certificates of
insurance within fifteen (15) days following HTI’s execution of this Agreement.
Such certificates will provide for thirty (30) days advance written notice of
cancellation, material change in coverage or non-renewal of coverage. ***.

 

  25. TERM

Unless earlier terminated pursuant to the terms of this Agreement, the term of
this Agreement will commence as of the Effective Date and will expire on
June 16, 2016 (the “Term”).

 

  26. TERMINATION OF AGREEMENT

(a) Right to Terminate. If either Party (1) substantially breaches any of its
material obligations hereunder *** and fails to remedy that breach within ***
days after that breach has been called to its attention by written notice from
the other Party, which written notice shall describe such breach in reasonable
detail, (2) files a petition in bankruptcy or makes a general assignment for the
benefit of creditors or otherwise acknowledges insolvency, or is adjudged
bankrupt, (3) commences or is placed in a process of complete liquidation other
than for an amalgamation or reconstruction, or (4) suffers the appointment of a
receiver for any substantial portion of its business who is not discharged
within ninety (90) days after his or her appointment, then, and in any such
event, the other Party, at its option, may without liability terminate this
Agreement upon giving written notice of its determination to terminate this
Agreement to the other Party only after a *** day period during which the
materially nonperforming Party has an opportunity to cure any material
deficiencies in its performance.

(b) Change in Control Event. Upon the occurrence of a Change in Control Event,
HTI will promptly deliver to MBUSA written notice of such event and MBUSA, may
within *** of receipt of HTI’s notice, or without any time restriction in the
event such notice is not received, terminate this Agreement without liability.

(c) Right to Continue Agreement. If, following a breach by either Party or other
event which gives the other Party the right to terminate this Agreement in
accordance with this Section 26, the Party holding such right of termination
elects not to exercise the right of termination with respect to that particular
breach and so notifies the other Party in writing within *** of such right to
terminate arising pursuant to Section 26(a), this Agreement will thereafter
remain in full force and effect. The election not to terminate shall not
constitute a waiver of that Party’s right to exercise its termination right with
respect to a separate breach by the other Party, nor shall it affect a Party’s
right to seek damages on account of the breach by HTI of any of its obligations
hereunder.

 

28



--------------------------------------------------------------------------------

(d) Termination of Specific Telematics Service. If HTI breaches (i) a material
obligation to MBUSA that pertains to an Approved Additional Service or Approved
WiMax Service or (ii) a material condition for MBUSA’s consent to or approval of
such Approved Additional Service or Approved WiMax Service, after a thirty
(30) day period during which HTI has an opportunity to cure any such material
deficiencies in its performance, MBUSA may, in addition to other remedies
available to MBUSA under this Agreement, at law or in equity, terminate any
amendments to this Agreement entered into pursuant to Section 2(h) with respect
to such Approved Additional Service(s) and/or Approved WiMax Services, and, may
thereafter, notwithstanding anything in Section 2(i) to the contrary, provide
such service or have third parties provide such service, in which case, any
agreement between MBUSA and such third-party with respect to the provision of
such Additional Service or WiMax Service by such third party shall be deemed to
be an Additional Excluded Telematics Agreement.

 

  27. EFFECT OF TERMINATION ON SUBSCRIBER AGREEMENTS; CONTINUED PROVISION OF
SERVICES; TRANSITION SERVICES; SURVIVAL

(a) Effect of Termination. Termination of this Agreement for any reason
(including expiration of the Term if the Agreement is not renewed) will not
affect any Subscriber Agreement then in force and the Subscriber Agreements will
remain in effect in accordance with their terms. Following termination of the
Agreement (including expiration of the Term if the Agreement is not renewed),
HTI shall have the non-exclusive right (or exclusive right, to the extent set
forth in Section 2(i)): (i) to continue to provide telematics services to
Subscribers, including that HTI may renew such Subscriber Agreements with
respect to Enabled Vehicles and may enter into new Subscriber Agreements with
owners or lessees of Enabled Vehicles, and (ii) to enter into Subscriber
Agreements with purchasers or lessees of Enabled Vehicles as to which
exclusivity applies pursuant to Section 2(i)(i). Additionally, following
termination of this Agreement (other than any termination due to the material
breach by MBUSA of its obligations hereunder), HTI shall be obligated to make
available to owners and lessees of the Enabled Vehicles and LCT Enabled Vehicles
(for those services capable of being received by LCT Enabled Vehicles) the
Telematics Services or Approved Other Telematics Service until the expiration of
the Base Warranty for the vehicle (to the extent such owners or lessees continue
to subscribe to such services). ***. For purposes of clarification, the
following listed Sections of this Agreement shall apply with regard to any
telematics services provided by HTI to owners or lessees of Enabled Vehicles and
LCT Enabled Vehicles after the termination or expiration of this Agreement:
2(c), 2(g), 3, 4(a) (last sentence), 4(g), 9, 10, 11(b)(ii), 14(d), 15 through
20, 22 through 24, 27 through 30, 32 through 34 and 37 through 47.

(b) Post-Termination Transition Assistance. Notwithstanding anything to the
contrary set forth in this Agreement or otherwise, upon expiration or
termination of this Agreement, and in addition to any rights MBUSA may have
under Section 14(e), but subject to Section 2(i)(i), MBUSA shall have the right
to continue to use the HTI Telematics Communicators installed in Enabled
Vehicles prior to the expiration of the Term perpetually and have HTI provide
the telematics services in accordance with this Agreement to such Enabled
Vehicles (and to any Enabled Vehicles containing Other Telematics Communicators
as well as any LCT Enabled Vehicles containing LCT Communicators) and to MCG
Vehicles produced after the expiration of the Term, in each case, for *** from
such date of expiration or termination (the “Post-Termination Transition
Assistance Period”), with all such telematics services to be

 

29



--------------------------------------------------------------------------------

provided *** to be negotiated in good faith at such time and with HTI’s
obligations being subject to MBUSA having procured all third party rights
necessary for HTI to provide services to MCG Vehicles produced after the
expiration of the Term. ***. The terms and conditions of this Agreement shall be
deemed to survive any expiration or termination of this Agreement for the
purpose of governing the provision of Post-Termination Termination Assistance.

(c) Survival. In addition, the following provisions in this Agreement shall
survive the termination of this Agreement: 2(a), 2(c), 2(g), 2(i)(i), 3 (other
than Sections 3(d) and 3(f)), 4(g), 9(a), 9(c), 9(e), 9(f), 10, 12, 14, 15, 16,
18, 19, 20, 22 through 24, 27, 28 through 48; provided, however, that nothing in
this Section 27(c) is intended to supersede any specific survival period set
forth in any provision referenced in this Section 27(c).

 

  28. DISPUTE RESOLUTION

(a) Informal Dispute Resolution. The Parties agree to meet and confer in good
faith on any matter of controversy, claim, or dispute arising under or relating
to this Agreement or a breach thereof (each, a “Dispute”). All Disputes shall
first be addressed by the appropriate members of the Operating Committee where
such members shall engage in good faith discussions for a period of twenty
(20) days. If the Dispute cannot be resolved at the Operating Committee within
twenty (20) days, then the Parties shall refer the Dispute to the Steering
Committee, where the appropriate members shall engage in good faith discussions
for a period of not less than thirty (30) days. If the Dispute cannot be
resolved by the Steering Committee within thirty (30) days or such shorter
period required for its resolution, either Party may exercise any legal and
equitable right at its disposal, subject to this Section 28.

(b) Jurisdiction and Venue. The Parties hereby submit and consent to the
exclusive jurisdiction of any state or federal court located in the County of
New York, in the State of New York, and agree that all actions or proceedings
relating to this Agreement shall be litigated in such courts, and each of the
Parties waives any objection which it may have based on improper venue or forum
non conveniens to the conduct of any such action or proceeding in such court.

(c) Injunctive Relief. Nothing in this Section 28 shall preclude a Party from
applying to a court of competent jurisdiction for a temporary restraining order
or preliminary injunction to preserve the status quo or prevent irreparable harm
pending the resolution of any Dispute.

(d) ***

 

  29. NOTICES

Any notice or report required to be given under this Agreement will be in
writing, will be sent by certified mail, postage prepaid and return receipt
requested, or by hand delivery, or by overnight delivery service, to the Party
to receive such notice or report, at the following address (unless a Party at
any time or times designates another address for itself by notifying the other
Parties by certified mail, in which case all notices to such Party thereafter
will be given at its most recently so designated address):

 

To HTI:    Hughes Telematics, Inc.    41 Perimeter Center East, Suite 400   
Atlanta, Georgia 30346    Attention: CEO

 

30



--------------------------------------------------------------------------------

with copies to:    Hughes Telematics, Inc.    41 Perimeter Center East, Suite
400    Atlanta, Georgia 30346    Attention: General Counsel    -and-   
O’Melveny & Myers LLP    1625 Eye Street, NW    Washington, DC 20006   
Attention: David Pommerening To MBUSA:    Mercedes-Benz USA, LLC    One Mercedes
Drive    Montvale, NJ 07645    Attention: Vice President, Customer Service   
Copy: Vice President, Marketing with a copies to:    Mercedes-Benz USA, LLC   
One Mercedes Drive    Montvale, NJ 07645    Attention: General Counsel    -and-
   Thelen Reid Brown Raysman & Steiner LLP    875 Third Avenue    New York, NY
10022    Attention: Kristen J. Mathews

Notice or report given by hand delivery will be deemed received on delivery.
Notice or report given by mail will be deemed received on the earlier to occur
of actual receipt or on the fourth Business Day following mailing if sent in
accordance with the notice requirements of this Section 29. Notice or report
given by overnight delivery service will be deemed received on the next Business
Day following delivery of the notice or report to such service with instructions
for overnight delivery.

 

  30. ASSIGNMENT AND SUBCONTRACTING

(a) Assignment. A Party may not assign any right or delegate any duty under this
Agreement without the prior express written consent of the other Parties, except
that (i) this Agreement may be assigned in accordance with 14(f) and
(ii) subject to Section 26(b), either Party may assign this Agreement to any
Affiliate or any successor organization which acquires such Party or into which
such Party is merged, sold, acquired or otherwise transferred. This

 

31



--------------------------------------------------------------------------------

Agreement will inure to the benefit of and be binding upon the Parties and their
respective successors and permitted assigns. Any assignment by either Party not
in accordance with this Agreement shall be null and void.

(b) ***

 

  31. AMENDMENTS

Except as expressly set forth herein, this Agreement may not be modified except
in a writing executed by both Parties. Upon the mutual execution and delivery of
any revised exhibit to this Agreement, the revised exhibit will become the
effective exhibit and will replace the previous exhibit in its entirety without
the need for further amendment of this Agreement.

 

  32. WAIVERS

Any waiver of any provision of this Agreement must be in writing and signed by
the Party whose rights are being waived. No waiver of a breach of any provision
hereof will be or be deemed to be a waiver of any other breach of the same or
any other provision of this Agreement. The failure of any Party to enforce or
seek enforcement of the terms of this Agreement following any breach will not be
construed as a waiver of such breach.

 

  33. EXPENSES

Except as expressly set forth herein or in a separate agreement, each of the
Parties will bear its own expenses (including fees and disbursements of its
counsel, accountants and other experts) incurred by it in connection with the
preparation, negotiation, execution, delivery and performance hereof, each of
the other documents and instruments executed in connection herewith or
contemplated hereby and the consummation of the transactions contemplated hereby
and thereby.

 

  34. GOVERNING LAW

This Agreement is governed by and must be construed in accordance with the law
of the State of *** as if fully performed therein and without reference to its
conflict of laws principles.

 

  35. FURTHER ASSURANCES

Each Party covenants and agrees on behalf of itself, its successors, and its
permitted assigns, without further consideration, to prepare, execute,
acknowledge, file, record, publish, and deliver such other instruments,
documents and statements, and to take such other action as may be required by
Law or reasonably necessary to effectively carry out the purposes of this
Agreement.

 

  36. NONSOLICITATION

During the Term and for a period of *** thereafter the Parties agree not to
intentionally or knowingly hire, intentionally or knowingly actively solicit, or
intentionally or knowingly actively attempt to solicit, the services of any
employee of the other Party associated with the

 

32



--------------------------------------------------------------------------------

negotiation or performance of this Agreement without the prior written consent
of such Party. This provision does not apply to individuals responding to the
general media advertising of either Party nor shall this provision prohibit
either Party from hiring an employee of the other Party, who answers an
advertisement or who otherwise voluntarily applies to hire without first having
been intentionally personally solicited or recruited.

 

  37. FORCE MAJEURE

(a) Force Majeure Event. Except as set forth in the last sentence of this
Section 37(a) below, a Party will be excused from performing any of its
obligations under this Agreement to the extent its inability to perform such
obligation is the result of an act of God, natural disaster, epidemic, acts or
decrees of any government (excluding that which is covered by Section 2(g)),
fire, vandalism, war, civil disturbance, strike, lockout or other labor dispute,
or other similar causes, whether foreseeable or not, which are beyond the
reasonable control of the Party unable to perform (each a “Force Majeure
Event”). ***.

(b) Notice Obligation. If a Force Majeure Event prevents the total or partial
execution of a Party’s obligation under this Agreement, the Party claiming Force
Majeure will inform the other Party in writing as soon as practicable, but, in
any event within five (5) Business Days after such Party obtains actual
knowledge of the occurrence of such event, stating the beginning and, if known,
the ending times of such case of Force Majeure and describing the circumstances
thereof.

(c) Mitigation; Termination Rights. A Party claiming Force Majeure will use its
commercially reasonable best efforts to avoid or remove the cause of
non-conformance and will continue performance hereunder with the utmost dispatch
whenever such cause is removed, it being understood that, in a circumstance
subject to Section 2(g), HTI’s obligations shall be limited to the extent
described by Section 2(g). Notwithstanding the above provisions of this
Section 37, in the event a Force Majeure Event prevents the total or partial
execution of a Party’s material obligation under this Agreement for more than
***, the other Party will have the right, but not the obligation, to elect to
terminate this Agreement by providing written notice of termination. In the
event of a Force Majeure Event resulting from any acts or decree of any
Governmental Entity, that requires changes to the Telematics Services or
Approved Other Telematics Services, the Parties agree to negotiate in good faith
to modify Exhibit A-1 and Exhibit A-2 as necessitated thereby pursuant to
Section 2(g).

 

  38. RELATIONSHIP

Each Party is an independent contractor in relation to the other Party with
respect to all matters arising under this Agreement. Nothing herein will be
deemed to establish a partnership, joint venture, association or employment
relationship between or among the Parties.

 

  39. SEVERABILITY

The invalidity under applicable Law of any provision of this Agreement will not
affect the validity of any other provision of this Agreement, and in the event
that any provision hereof is determined to be invalid or otherwise illegal by a
court of competent jurisdiction, this Agreement will remain effective and will
be construed in accordance with its terms as if the invalid or illegal provision
were not contained in the Agreement.

 

33



--------------------------------------------------------------------------------

  40. NO INFERENCE AGAINST DRAFTER

Each Party acknowledges that this Agreement was fully negotiated by the Parties
and, therefore, no provision of this Agreement will be interpreted against
either Party because such Party or its legal representative drafted such
provision.

 

  41. NO THIRD PARTY BENEFICIARIES

The provisions of this Agreement are for the exclusive benefit of the Parties,
their successors and their permitted assigns, and no third party will be a
beneficiary of, or have any rights by virtue of, this Agreement.

 

  42. HEADINGS

The table of contents and section headings are for convenience of reference only
and are to be given no effect in the construction, interpretation or effect of
this Agreement.

 

  43. COUNTERPARTS

This Agreement may be executed in any number of original or facsimile
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

 

  44. ENTIRE AGREEMENT

This Agreement (inclusive of its exhibits), together with the Non-Disclosure
Agreement, contains the entire agreement (including all understandings with
respect to the rights and obligations of the Parties) of the Parties and
supersedes and abrogates all contemporaneous and prior agreements (including all
understandings with respect to the rights and obligations of the Parties) of the
Parties, whether written or oral, relating to the subject matter hereof.

 

  45. GOOD FAITH

The Parties shall act in good faith in the conduct of their obligations under
this Agreement.

 

  46. ***

 

  47. RESOLUTION OF CONFLICTS AMONG DOCUMENTS

***, in the event of any conflict between the terms of any provision of Sections
1 through 48 of this Agreement, and any term contained in (i) any of the
exhibits hereto, (ii) any document attached to or referenced in any such
exhibit, or (iii) any purchase order issued pursuant to this Agreement whether
by MBUSA, DAG or their Affiliates, the terms contained in Sections 1 through 48
of this Agreement shall govern. ***

 

34



--------------------------------------------------------------------------------

  48. ***

[Remainder of Page Intentionally Left Blank]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement to be effective as
of the Effective Date.

 

HUGHES TELEMATICS, INC. By:  

/s/ Jeff A. Leddy

Title:  

CEO

MERCEDES-BENZ USA, LLC By:  

/s/ Norbert Litzkow

Title:  

VP Finance & CFO

By:  

/s/ Ernst Lieb

Title:  

President and CEO

 

S-1



--------------------------------------------------------------------------------

JOINDER

***

 

S-2